                    Case 19-12239-CSS          Doc 167        Filed 11/26/19        Page 1 of 9



                           IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )   Chapter 11
                                                                  )
    HIGHLAND CAPITAL MANAGEMENT, L.P.,1                           )   Case No. 19-12239 (CSS)
                                                                  )
                                     Debtor.                      )
                                                                  )

                      NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                  HEARING ON DECEMBER 2, 2019 AT 10:00 A.M. (EASTERN TIME)

       The hearing will be held at the United States Bankruptcy Court for the District of
    Delaware, 824 Market Street, 5th Floor, Courtroom No. 6, Wilmington, Delaware 19801.

              Any party participating telephonically should make arrangements through
                 CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
                  no later than 12:00 p.m., one (1) business day before the hearing.

MATTERS FOR WHICH COCS HAVE BEEN FILED

1.           Critical Vendors Motion – Motion of Debtor for Entry of Interim and Final Orders (A)
             Authorizing Debtor to Pay Prepetition Claims of Critical Vendors and (B) Granting
             Related Relief [Filed: 10/16/19] (Docket No. 3).

             Response Deadline:     November 12, 2019 at 4:00 p.m. Eastern Time.

             Responses Received:

             a)      Limited Objection of the Official Committee of Unsecured Creditors to the
                     Motion of Debtor for Entry of Interim and Final Orders (A) Authorizing Debtor to
                     Pay Prepetition Claims of Critical Vendors and (B) Granting Related Relief
                     [Filed: 11/12/19] (Docket No. 121).

             Related Documents:

             a)      [Signed] Interim Order (A) Authorizing Debtor to Pay Certain Prepetition Claims
                     of Critical Vendors and (B) Granting Related Relief [Filed: 10/18/19] (Docket
                     No. 40).



1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_DE:226324.1 36027/002
                Case 19-12239-CSS        Doc 167     Filed 11/26/19    Page 2 of 9



        b)       Notice of Entry of Interim Order and Final Hearing on Motion of Debtor for Entry
                 of Interim and Final Orders (A) Authorizing Debtor to Pay Prepetition Claims of
                 Critical Vendors and (B) Granting Related Relief [Filed: 10/18/19] (Docket No.
                 50).

        c)       Certification of Counsel Regarding Motion of Debtor for Entry of Interim and
                 Final Orders (A) Authorizing Debtor to Pay Prepetition Claims of Critical
                 Vendors and (B) Granting Related Relief [Filed: 11/25/19] (Docket No. 163).

        Status: A proposed order has been filed under certification of counsel. The Debtor
        requests entry of the proposed order attached to the certification of counsel.

2.      OCP Motion – Motion for an Order Authorizing the Debtor to Retain, Employ, and
        Compensate Certain Professionals Utilized By the Debtor in the Ordinary Course of
        Business [Filed: 10/29/19] (Docket No. 76).

        Response Deadline:     November 12, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Informal comments from the UST.

        b)       Limited Objection of the Official Committee of Unsecured Creditors to the
                 Motion of the Debtor for an Order Authorizing the Debtor to Retain, Employ, and
                 Compensate Certain Professionals Utilized By the Debtor in the Ordinary Course
                 of Business [Filed: 11/12/19] (Docket No. 119).

        Related Documents:

        a)       Notice of Filing of Amended Exhibit B to Motion for an Order Authorizing the
                 Debtor to Retain, Employ, and Compensate Certain Professionals Utilized By the
                 Debtor in the Ordinary Course of Business [Filed: 11/7/19] (Docket No. 99).

        b)       Notice of Filing of Second Amended Exhibit B to Motion for an Order
                 Authorizing the Debtor to Retain, Employ, and Compensate Certain Professionals
                 Utilized By the Debtor in the Ordinary Course of Business [Filed: 11/25/19]
                 (Docket No. 162).

        c)       Certification of Counsel Regarding Motion for an Order Authorizing the Debtor
                 to Retain, Employ, and Compensate Certain Professionals Utilized By the Debtor
                 in the Ordinary Course of Business [Filed: 11/26/19] (Docket No. 166).

        Status: A revised proposed order has been filed under certification of counsel. The
        Debtor requests entry of the revised proposed order attached to the certification of
        counsel.




DOCS_DE:226324.1 36027/002                       2
                Case 19-12239-CSS       Doc 167     Filed 11/26/19    Page 3 of 9



UNCONTESTED MATTERS

3.      PSZ&J Retention Application – Debtor’s Application Pursuant to Section 327(a) of the
        Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local
        Rule 2014-1 for Authorization to Employ and Retain Pachulski Stang Ziehl & Jones LLP
        as Counsel for the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date
        [Filed: 10/29/19] (Docket No. 71).

        Response Deadline:    November 12, 2019 at 4:00 p.m. Eastern Time.

        Responses Received: Informal comments from the United States Trustee (the “UST”).

        Status: The Debtor will file a supplemental declaration pursuant to an agreement with the
        UST. A revised proposed order will be filed under certification of counsel.

4.      Foreign Representative Motion – Motion for Entry of an Order (I) Authorizing Bradley
        D. Sharp to Act as Foreign Representative Pursuant to 11 U.S.C. § 1505 and (II) Granting
        Related Relief [Filed: 10/29/19] (Docket No. 68).

        Response Deadline:    November 12, 2019 at 4:00 p.m. Eastern Time.

        Responses Received: None as of the date hereof.

        Related Documents: None as of the date hereof.

        Status: This motion is contingent on the grant of the DSI Retention Application and,
        accordingly, no order will be presented on that motion until the hearing.

5.      Committee Seal Motion – Motion of the Official Committee of Unsecured Creditors for
        Entry of an Order Authorizing Filing Under Seal of the Omnibus Objection of the
        Official Committee of Unsecured Creditors to the Debtor’s (I) Motion for Final Order
        Authorizing Continuance of the Existing Cash Management System, (II) Motion to
        Employ and Retain Development Specialists, Inc. to Provide a Chief Restructuring
        Officer, and (III) Precautionary Motion for Approval of Protocols for “Ordinary Course”
        Transactions [Filed: 11/12/19] (Docket No. 123).

        Response Deadline:    At the hearing.

        Responses Received: None as of the date hereof.

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.




DOCS_DE:226324.1 36027/002                      3
                Case 19-12239-CSS        Doc 167     Filed 11/26/19    Page 4 of 9



MATTERS GOING FORWARD

6.      Seal Motion – Motion of Debtor for Entry of Interim and Final Orders Authorizing
        Debtor to File Under Seal Portions of Its Creditor Matrix Containing Employee Address
        Information [Filed: 10/16/19] (Docket No. 8).

        Response Deadline:     November 12, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       United States Trustee’s Objection to Motion of Debtor for Entry of Final Order
                 Authorizing Debtor to File Under Seal Portions of Creditor Matrix Containing
                 Employee Address Information [Filed: 11/12/19] (Docket No. 127).

        Related Documents:

        a)       [Signed] Interim Order Authorizing Debtor to File Under Seal Portions of Its
                 Creditor Matrix Containing Employee Address Information [Filed: 10/18/19]
                 (Docket No. 44).

        Status: This matter will go forward.

7.      Foley Gardere Retention Application – Debtor’s Application for an Order Authorizing
        the Retention and Employment of Foley Gardere, Foley & Lardner LLP as Special Texas
        Counsel, Nunc Pro Tunc to the Petition Date [Filed: 10/29/19] (Docket No. 69).

        Response Deadline:     November 12, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Informal comments from the UST.

        b)       Limited Objection of Acis Capital Management, L.P. and Acis Capital
                 Management GP, LLC to the Debtor’s: (I) Application for an Order Authorizing
                 the Retention and Employment of Foley Gardere, Foley & Lardner LLP as
                 Special Texas Counsel, Nunc Pro Tunc to the Petition Date; and (II) Application
                 for an Order Authorizing the Retention and Employment of Lynn Pinker Cox &
                 Hurst LLP as Special Texas Litigation Counsel, Nunc Pro Tunc to the Petition
                 Date [Filed: 11/12/19] (Docket No. 116).

        c)       Limited Objection of the Official Committee of Unsecured Creditors to the
                 Debtor’s Application for an Order Authorizing the Retention and Employment of
                 Foley Gardere, Foley & Lardner LLP and Lynn Pinker Cox & Hurst as Special
                 Texas Counsel and Special Texas Litigation Counsel, Nunc Pro Tunc to the
                 Petition Date [Filed: 11/12/19] (Docket No. 120).

        Replies Filed:




DOCS_DE:226324.1 36027/002                       4
                Case 19-12239-CSS        Doc 167     Filed 11/26/19    Page 5 of 9



        a)       Debtor’s Omnibus Reply in Support of (I) Application for an Order Authorizing
                 the Retention and Employment of Foley Gardere, Foley & Lardner LLP as
                 Special Texas Counsel, Nunc Pro Tunc to the Petition Date; and (II) Application
                 for an Order Authorizing the Retention and Employment of Lynn Pinker Cox &
                 Hurst LLP as Special Texas Litigation Counsel, Nunc Pro Tunc to the Petition
                 Date [Filed: 11/21/19] (Docket No. 159).

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.

8.      Lynn Pinker Retention Application – Debtor’s Application for an Order Authorizing
        the Retention and Employment of Lynn Pinker Cox & Hurst LLP as Special Texas
        Litigation Counsel, Nunc Pro Tunc to the Petition Date [Filed: 10/29/19] (Docket No.
        70).

        Response Deadline:     November 12, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Informal comments from the UST.

        b)       Limited Objection of Acis Capital Management, L.P. and Acis Capital
                 Management GP, LLC to the Debtor’s: (I) Application for an Order Authorizing
                 the Retention and Employment of Foley Gardere, Foley & Lardner LLP as
                 Special Texas Counsel, Nunc Pro Tunc to the Petition Date; and (II) Application
                 for an Order Authorizing the Retention and Employment of Lynn Pinker Cox &
                 Hurst LLP as Special Texas Litigation Counsel, Nunc Pro Tunc to the Petition
                 Date [Filed: 11/12/19] (Docket No. 116).

        c)       Limited Objection of the Official Committee of Unsecured Creditors to the
                 Debtor’s Application for an Order Authorizing the Retention and Employment of
                 Foley Gardere, Foley & Lardner LLP and Lynn Pinker Cox & Hurst as Special
                 Texas Counsel and Special Texas Litigation Counsel, Nunc Pro Tunc to the
                 Petition Date [Filed: 11/12/19] (Docket No. 120).

        Replies Filed:

        a)       Debtor’s Omnibus Reply in Support of (I) Application for an Order Authorizing
                 the Retention and Employment of Foley Gardere, Foley & Lardner LLP as
                 Special Texas Counsel, Nunc Pro Tunc to the Petition Date; and (II) Application
                 for an Order Authorizing the Retention and Employment of Lynn Pinker Cox &
                 Hurst LLP as Special Texas Litigation Counsel, Nunc Pro Tunc to the Petition
                 Date [Filed: 11/21/19] (Docket No. 159).

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.


DOCS_DE:226324.1 36027/002                       5
                Case 19-12239-CSS         Doc 167     Filed 11/26/19    Page 6 of 9



9.      Cash Management Motion – Motion of Debtor for Entry of Interim and Final Orders
        Authorizing (A) Continuance of Existing Cash Management System and Brokerage
        Relationships, (B) Continued Use of the Prime Account, (C) Limited Waiver of Section
        345(b) Deposit and Investment Requirements, and (D) Granting Related Relief [Filed:
        10/16/19] (Docket No. 5).

        Response Deadline:      November 12, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       [SEALED] Omnibus Objection of the Official Committee of Unsecured Creditors
                 to the Debtor’s (I) Motion for Final Order Authorizing Continuance of the
                 Existing Cash Management System, (II) Motion to Employ and Retain
                 Development Specialists, Inc. to Provide a Chief Restructuring Officer, and (III)
                 Precautionary Motion for Approval of Protocols for “Ordinary Course”
                 Transactions [Filed: 11/12/19] (Docket No. 124).

        b)       [REDACTED] Omnibus Objection of the Official Committee of Unsecured
                 Creditors to the Debtor’s (I) Motion for Final Order Authorizing Continuance of
                 the Existing Cash Management System, (II) Motion to Employ and Retain
                 Development Specialists, Inc. to Provide a Chief Restructuring Officer, and (III)
                 Precautionary Motion for Approval of Protocols for “Ordinary Course”
                 Transactions [Filed: 11/12/19] (Docket No. 125).

        Replies Filed:

        a)       Omnibus Reply of the Debtor in Support of: (I) Motion for Final Order
                 Authorizing Continuance of the Existing Cash Management System, (II) Motion
                 to Employ and Retain Development Specialists, Inc. to Provide a Chief
                 Restructuring Officer, and (III) Precautionary Motion for Approval of Protocols
                 for Ordinary Course Transactions [Filed: 11/21/19] (Docket No. 160).

        Related Documents:

        a)       [Signed] Interim Order Authorizing (A) Continuance of Existing Cash
                 Management System, (B) Continued Use of the Prime Account, (C) Limited
                 Waiver of Section 345(b) Deposit and Investment Requirements, and (D)
                 Granting Related Relief [Filed: 10/18/19] (Docket No. 42).

        Status: This matter will go forward.

10.     DSI Retention Motion – Motion Pursuant to 11 U.S.C. §§ 105(a) and 363(b) to Employ
        and Retain Development Specialists, Inc. to Provide a Chief Restructuring Officer,
        Additional Personnel, and Financial Advisory and Restructuring-Related Services, Nunc
        Pro Tunc as of the Petition Date [Filed: 10/29/19] (Docket No. 75).

        Response Deadline: November 12, 2019 at 4:00 p.m. Eastern Time. Extended to
        November 13, 2019 for the UST.


DOCS_DE:226324.1 36027/002                        6
                Case 19-12239-CSS         Doc 167     Filed 11/26/19    Page 7 of 9



        Responses Received:

        a)       [SEALED] Omnibus Objection of the Official Committee of Unsecured Creditors
                 to the Debtor’s (I) Motion for Final Order Authorizing Continuance of the
                 Existing Cash Management System, (II) Motion to Employ and Retain
                 Development Specialists, Inc. to Provide a Chief Restructuring Officer, and (III)
                 Precautionary Motion for Approval of Protocols for “Ordinary Course”
                 Transactions [Filed: 11/12/19] (Docket No. 124).

        b)       [REDACTED] Omnibus Objection of the Official Committee of Unsecured
                 Creditors to the Debtor’s (I) Motion for Final Order Authorizing Continuance of
                 the Existing Cash Management System, (II) Motion to Employ and Retain
                 Development Specialists, Inc. to Provide a Chief Restructuring Officer, and (III)
                 Precautionary Motion for Approval of Protocols for “Ordinary Course”
                 Transactions [Filed: 11/12/19] (Docket No. 125).

        c)       United States Trustee’s Objection to Motion of Debtor Pursuant to 11 U.S.C. §§
                 105(a) and 363(b) to Employ and Retain Development Specialists, Inc. to Provide
                 a Chief Restructuring Officer, Additional Personnel, and Financial Advisory and
                 Restructuring Related Services, Nunc Pro Tunc as of the Petition Date [Filed:
                 11/13/19] (Docket No. 130).

        Replies Filed:

        a)       Omnibus Reply of the Debtor in Support of: (I) Motion for Final Order
                 Authorizing Continuance of the Existing Cash Management System, (II) Motion
                 to Employ and Retain Development Specialists, Inc. to Provide a Chief
                 Restructuring Officer, and (III) Precautionary Motion for Approval of Protocols
                 for Ordinary Course Transactions [Filed: 11/21/19] (Docket No. 160).

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.

11.     OCB Protocol Motion – Precautionary Motion of the Debtor for Order Approving
        Protocols for the Debtor to Implement Certain Transactions in the Ordinary Course of
        Business [Filed: 10/29/19] (Docket No. 77).

        Response Deadline:      November 12, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Limited Objection and Reservation of Rights of Jefferies LLC to Debtor’s Motion
                 for Order Approving Protocols for the Debtor to Implement Certain Transactions
                 in the Ordinary Course of Business [Filed: 11/12/19] (Docket No. 117).

        b)       [SEALED] Omnibus Objection of the Official Committee of Unsecured Creditors
                 to the Debtor’s (I) Motion for Final Order Authorizing Continuance of the


DOCS_DE:226324.1 36027/002                        7
                Case 19-12239-CSS         Doc 167     Filed 11/26/19    Page 8 of 9



                 Existing Cash Management System, (II) Motion to Employ and Retain
                 Development Specialists, Inc. to Provide a Chief Restructuring Officer, and (III)
                 Precautionary Motion for Approval of Protocols for “Ordinary Course”
                 Transactions [Filed: 11/12/19] (Docket No. 124).

        c)       [REDACTED] Omnibus Objection of the Official Committee of Unsecured
                 Creditors to the Debtor’s (I) Motion for Final Order Authorizing Continuance of
                 the Existing Cash Management System, (II) Motion to Employ and Retain
                 Development Specialists, Inc. to Provide a Chief Restructuring Officer, and (III)
                 Precautionary Motion for Approval of Protocols for “Ordinary Course”
                 Transactions [Filed: 11/12/19] (Docket No. 125).

        Replies Filed:

        a)       Omnibus Reply of the Debtor in Support of: (I) Motion for Final Order
                 Authorizing Continuance of the Existing Cash Management System, (II) Motion
                 to Employ and Retain Development Specialists, Inc. to Provide a Chief
                 Restructuring Officer, and (III) Precautionary Motion for Approval of Protocols
                 for Ordinary Course Transactions [Filed: 11/21/19] (Docket No. 160).

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.

12.     Venue Motion – Motion of the Official Committee of Unsecured Creditors for an Order
        Transferring Venue of This Case to the United States Bankruptcy Court for the Northern
        District of Texas [Filed: 11/1/19] (Docket No. 86).

        Response Deadline:      November 12, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Objection of the Debtor to Motion of Official Committee of Unsecured Creditors
                 to Transferring Venue of This Case to the United States Bankruptcy Court for the
                 Northern District of Texas [Filed: 11/12/19] (Docket No. 118).

        b)       Acis’s Joinder in Motion to Transfer Venue [Filed: 11/12/19] (Docket No. 122).

        c)       Response of the Debtor to Acis’s Joinder to Motion to Transfer Venue [Filed:
                 11/21/19] (Docket No. 158).

        Replies Filed:

        a)       Reply of the Official Committee of Unsecured Creditors in Support of Motion to
                 Transfer Venue of This Case to the United States Bankruptcy Court for the
                 Northern District of Texas [Filed: 11/21/19] (Docket No. 156).




DOCS_DE:226324.1 36027/002                        8
                Case 19-12239-CSS        Doc 167    Filed 11/26/19    Page 9 of 9



        b)       Acis’s Reply in Support of Motion to Transfer Venue [Filed: 11/21/19] (Docket
                 No. 157).

        Related Documents:

        a)       [Signed] Order Denying Emergency Motion to Shorten [Filed: 11/4/19] (Docket
                 No. 88).

        Status: This matter will go forward.


 Dated: November 26, 2019                       PACHULSKI STANG ZIEHL & JONES LLP

                                                /s/ James E. O’Neill
                                                Richard M. Pachulski (CA Bar No. 62337)
                                                Jeffrey N. Pomerantz (CA Bar No.143717)
                                                Ira D. Kharasch (CA Bar No. 109084)
                                                Maxim B. Litvak (CA Bar No. 215852)
                                                James E. O’Neill (DE Bar No. 4042)
                                                919 North Market Street, 17th Floor
                                                P.O. Box 8705
                                                Wilmington, DE 19899-8705 (Courier 19801)
                                                Telephone: (302) 652-4100
                                                Facsimile: (302) 652-4400
                                                E-mail:     rpachulski@pszjlaw.com
                                                            jpomerantz@pszjlaw.com
                                                            ikharasch@pszjlaw.com
                                                            mlitvak@pszjlaw.com
                                                            joneill@pszjlaw.com

                                                Proposed Counsel for the Debtor and Debtor in
                                                Possession




DOCS_DE:226324.1 36027/002                      9
